Citation Nr: 1829943	
Decision Date: 11/28/18    Archive Date: 12/06/18

DOCKET NO.  15-04 677	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for autoimmune polyglandular syndrome (immune deficiency syndrome).

REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1966 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision.

The Veteran's attorney filed a request for a 90-day extension in June 2018.  That extension request is GRANTED, and the Veteran and his representative will have 90 days from the date of this Order to Vacate to submit additional evidence or argument.

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.    

As noted above, the Veteran's attorney filed a request for an extension in June 2018.  That request was not addressed when the Board issued an August 2018 decision denying service connection for autoimmune polyglandular syndrome.  As a result, the Veteran was denied the appropriate due process.

Accordingly, the August 22, 2018 Board decision addressing the issue of service connection for autoimmune polyglandular syndrome (immune deficiency syndrome) is vacated.



	                        ____________________________________________
	M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals